Citation Nr: 0840267	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  91-51 683	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
chronic photodermatitis from February 16, 1999 to March 2, 
2008.

2.  Entitlement to an evaluation in excess of 60 percent for 
chronic photodermatitis from March 3, 2008.

3.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

4.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of a cyst behind the right ear.

5.  Entitlement to a higher initial evaluation for exercise-
induced asthma, rated 10 percent disabling from August 7, 
2000 to March 8, 2006, and 30 percent disabling on and after 
March 9, 2006.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU) prior to February 7, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant served on active duty from September 1967 to 
October 1969.  He also had numerous periods of active duty 
for training, including from July 11 to 23, 1976; July 16 to 
30, 1977; January 11 to February 10, 1985; and June 16 to 
July 2, 1994.  His decorations include the Combat Action 
Ribbon and the Purple Heart Medal with one Oak Leaf Cluster.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions by the agency of original 
jurisdiction (AOJ) dated in April 1998, April 1999, September 
2001, May 2002, and August 2004.  In February 2006 and April 
2007, the Board remanded the case for additional development.

In November 2006, while the case was in remand status, the 
AOJ increased the rating for the appellant's exercise-induced 
asthma from 10 to 30 percent, effective from March 9, 2006.  
In August 2007, the AOJ granted service connection for post-
traumatic stress disorder (PTSD) and depressive disorder and 
assigned a total (100 percent) schedular evaluation therefor, 
effective from February 7, 2006.  In May 2008, the AOJ 
increased the rating for the appellant's chronic 
photodermatitis from 30 to 60 percent, effective from March 
3, 2008.  The issues developed for the Board's consideration 
are as set forth above, on the title page.

By its August 2007 decision, the AOJ disallowed the 
appellant's application to reopen a claim for service 
connection for a back disability.  Although the record before 
the Board shows that the appellant filed a notice of 
disagreement with that decision in October 2007, and was 
issued a statement of the case (SOC) in October 2008, the 
record does not reflect that he has perfected an appeal of 
that issue by filing a substantive appeal.  38 U.S.C.A. 
§§ 7105; 38 C.F.R. §§ 20.200, 20.202.  As a result, the Board 
has no jurisdiction to consider the issue presently.  
38 U.S.C.A. § 7108.

On a recent VA examination, it was noted that the appellant 
had visual, genitourinary, and nephropathic symptoms as a 
result of diabetes mellitus.  Inasmuch as his difficulties in 
those regards have not been addressed as part of the present 
appeal, they are referred to the AOJ for further action, as 
appropriate.

The Board's present decision is limited to the matter of the 
appellant's entitlement to higher evaluations for chronic 
photodermatitis, diabetes mellitus, asthma, and the residuals 
of the cyst behind his right ear.  For the reasons set forth 
below, the issue of his entitlement to TDIU is being REMANDED 
for additional development.  VA will notify the appellant if 
further action is required on his part.


FINDINGS OF FACT

1.  During the period from February 16, 1999 to June 9, 2005, 
the appellant's chronic photodermatitis was described as 
involving approximately 20 percent of his body surface, 
including his scalp, face, neck, upper anterior chest, arms, 
and hands; he had intermittent pruritis, erythema, and pain, 
but his condition was not shown to be characterized by tissue 
loss, an exceptionally repugnant deformity on one side of his 
face, a marked or repugnant bilateral disfigurement, systemic 
or nervous manifestations, or scars that limited function, 
and his condition was not shown to require constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a period of 12 months.

2.  It is at least as likely as not that the appellant's 
chronic photodermatitis has affected more than 40 percent of 
exposed areas since June 10, 2005; although he has hypo- and 
hyperpigmentation of the skin in sun-exposed areas, the 
evidence does not show that his condition is manifested by 
tissue loss or by scars that are adherent, five or more 
inches (13 or more centimeters (cm.)) in length, at least 
one-quarter inch (0.6 cm.) in width, or otherwise causative 
of limitation of function.

3.  The appellant's diabetes mellitus does not require 
regulation of activities.

4.  The appellant has a scar behind his right ear resulting 
from the removal of a cyst; although it has been found to be 
tender to palpation at times, it is superficial, covers an 
area less than one square cm., and is not shown to be 
unstable, poorly nourished, disfiguring, manifested by 
constant exudation or itching, or systemic or nervous 
manifestations, or otherwise causative of limitation of 
function.

5.  Treatment records from the late summer of 2000 forward 
show that inhalational anti-inflammatory medications have 
been prescribed for management of the appellant's asthma.

6.  The appellant's asthma has never been manifested by post-
bronchodilator FEV-1's worse than 77 percent of predicted or 
FEV-1/FVC's worse than 78 percent; he is not shown to require 
at least monthly visits to a physician for care of 
exacerbations, at least three courses of systemic 
corticosteroids per year, or daily use of systemic high dose 
corticosteroids or immuno-suppressive medications, and he 
does not have more than one attack per week with episodes of 
respiratory failure.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for chronic photodermatitis, for the period from 
February 16, 1999 to June 9, 2005, have not been met.  
38 U.S.C.A. §§ 1155, 5104, 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 4.7, 4.14, 4.20, 
4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 
7806 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 
7804, 7805, 7806 (2002).

2.  Resolving reasonable doubt in the appellant's favor, the 
criteria for the assignment of a 60 percent rating for 
chronic photodermatitis have been met from June 10, 2005; a 
rating in excess of 60 percent is not warranted.  38 U.S.C.A. 
§§ 1155, 5104, 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.103, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.20, 4.118, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806 
(2008); 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7803, 7804, 
7805, 7806 (2002).

3.  The criteria for the assignment of a rating in excess of 
20 percent for diabetes mellitus have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 
7913 (2008).

4.  The criteria for the assignment of a rating in excess of 
10 percent for the residuals of a cyst behind the right ear 
have not been met.  38 U.S.C.A. §§ 1155, 5104, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.103, 3.159, 3.321, 4.1, 
4.7, 4.14, 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7819 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805, 7806, 7819 (2002).

5.  The criteria for the assignment of a 30 percent rating 
for exercise-induced asthma have been met from August 7, 
2000; a rating in excess of 30 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 
6602 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks higher evaluations for service-connected 
chronic photodermatitis, diabetes mellitus, residuals of a 
cyst behind his right ear, and exercise-induced asthma.  He 
essentially maintains that the assigned ratings are 
inadequate.

I.  Preliminary Considerations

A.	Additional Evidence

The Appeals Management Center last furnished the appellant a 
supplemental SOC (SSOC) relative to the issues here on appeal 
in May 2008.  Evidence contained in a temporary file, 
separately maintained at the RO (and since obtained by the 
Board), was not considered.  The Board has reviewed the 
evidence in the temporary file and finds that it relates 
primarily to the appellant's entitlement to service 
connection for PTSD and a back disability.  The evidence is 
not "pertinent" to the issues currently being adjudicated 
inasmuch as it does not contain any new, meaningful 
information that bears on the question of the appellant's 
entitlement to higher evaluations for chronic 
photodermatitis, diabetes mellitus, residuals of a cyst 
behind his right ear, or exercise-induced asthma.  
Accordingly, there is no need to return the case to the AOJ 
for preparation of another SSOC.  See 38 C.F.R. § 19.31 
(2008).

B.  VA's Duty to Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  Upon receipt of a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in his possession).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the AOJ.  Id.

VCAA notice is not required in every case, however.  The 
Court has held, for example, that such notice is not required 
under circumstances where, prior to the date of the enactment 
of the VCAA, a claim for service connection is granted, an 
initial rating and effective date are assigned, and the 
claimant files an appeal as to the initial rating.  See 
Dingess, 19 Vet. App. at 491 (2006) ("In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated-it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.").  Rather, under 
those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 
7105 and 38 C.F.R. § 3.103 are for application.  Id.

1.	Claims for Higher Evaluations for Chronic 
Photodermatitis
and Residuals of a Cyst Behind the Right Ear

The appellant's claims for higher evaluations for chronic 
photodermatitis
and residuals of a cyst behind the right ear fall squarely 
within the fact pattern outlined in Dingess.  That is to say, 
those issues are on appeal from pre-VCAA (April 1998 and 
April 1999) decisions that granted claims for service 
connection.  As outlined above, no section 5103(a) notice is 
required under those circumstances.  As for the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103, the record 
shows that the appellant has been provided with various 
communications, including multiple SSOCs, that contain notice 
of VA's rating determinations; his appellate rights; a 
summary of the relevant evidence; citations to applicable 
law; and a discussion of the reasons for the decisions made 
by the AOJ.  The procedural requirements of the law have been 
satisfied and no further due process development is required.

2.  Claims for Higher Evaluations for Diabetes Mellitus
and Exercise-Induced Asthma

The decisions granting service connection for diabetes 
mellitus and exercise-induced asthma were entered in 
September 2001 and August 2004, respectively; after the date 
the VCAA was enacted.  VA has not entirely satisfied its duty 
to notify with respect to these two claims.  The record shows 
that the AOJ sent the appellant VCAA notice letters relative 
to those claims in January 2004, February 2004, March 2005, 
February 2006, and May 2007.  Those letters were timely, 
inasmuch as they were followed by a re-adjudication of his 
claims in a May 2008 SSOC.  See, e.g., Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Taken together, they 
informed the appellant of the information and evidence 
generally required to substantiate a claim for service 
connection and of his and VA's respective duties for 
obtaining the information and evidence.  However, they did 
not contain notice of the manner in which ratings and 
effective dates are assigned for awards of disability 
benefits, as contemplated by Dingess.

The Board finds, however, that the appellant has not been 
prejudiced by that deficiency.  The evidence of record shows 
that the appellant has been pursuing higher evaluations for 
these two disabilities for a number of years.  Over the 
course of that time, he and his representative have been 
provided multiple SSOC's setting out the applicable law, 
summarizing the evidence, and discussing VA's reasons for 
denying his claims.  He and his representative have also 
expressed an active understanding of the principles involved, 
inasmuch as they have gathered evidence to support the claims 
and have advanced supportive argument as well.  Under the 
circumstances, it is the Board's conclusion that any defects 
in notice have been cured by the appellant's actual and/or 
constructive knowledge of the information and evidence 
necessary to substantiate his claims.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  No further corrective action is necessary.

C.  VA's Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the matters that are 
currently being adjudicated.  The appellant has been examined 
on multiple occasions in connection with these claims.  
Records of his private and VA medical treatment have been 
obtained, as have records from the Social Security 
Administration, and he has not identified and/or provided 
releases for any other evidence that needs to be procured.

II.  The Merits of the Appellant's Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).



A.	Chronic Photodermatitis and Residuals
of a Cyst Behind the Right Ear

Photodermatitis is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.118, Diagnostic Code 7806.  
38 C.F.R. § 4.20 (2008).  Cysts (i.e., benign skin growths), 
and residuals thereof, are evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.118, Diagnostic Code 
7819.  Amendments to these criteria became effective on 
August 30, 2002, while the appellant's appeal was pending.  
See Schedule for Rating Disabilities; the Skin, 67 Fed. Reg. 
49,590 (July 31, 2002) (now codified at 38 C.F.R. § 4.118 
(2008)).

Prior to August 30, 2002, photodermatitis was rated as 
eczema, dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).  If the condition was 
manifested by slight exfoliation, exudation, or itching, and 
was located on a nonexposed surface or small area, a zero 
percent (noncompensable) rating was warranted.  If the 
condition was manifested by exfoliation, exudation, or 
itching, and was located on an exposed surface or extensive 
area, a 10 percent rating was warranted.  Where the condition 
was manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent rating was 
warranted.  The highest available schedular rating, 50 
percent, was warranted where the condition was manifested by 
ulceration, extensive exfoliation, or crusting, and systemic 
or nervous manifestations, or where it was exceptionally 
repugnant.  Id.

New benign skin growths were rated under the "old" version 
of 38 C.F.R. § 4.118, Diagnostic Code 7819 (2002), as scars, 
disfigurement, etc.  Under the criteria in effect at that 
time, a 10 percent rating was warranted for superficial scars 
that were poorly nourished with repeated ulceration.  
Diagnostic Code 7803.  A 10 percent rating was also warranted 
for superficial scars that were tender and painful on 
objective demonstration.  Diagnostic Code 7804.  In addition, 
scars could be rated on the basis of limitation of function 
of affected parts.  Diagnostic Code 7805.  As for disfiguring 
scars of the head, face, and neck, a zero percent rating was 
warranted for scars that resulted in only slight 
disfigurement, and a 10 percent rating was warranted for 
moderate disfigurement.  Diagnostic Code 7800.  If there was 
severe disfigurement, especially if the condition produced a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, a 30 percent rating was warranted.  If there was a 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement, a 
50 percent rating was warranted.  When in addition to tissue 
loss and cicatrization there was marked discoloration, color 
contrast, or the like, the 10 percent rating under Diagnostic 
Code 7800 could be increased to 30 percent; the 30 percent to 
50 percent; and the 50 percent to 80 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, could be submitted for VA central 
office rating, with several unretouched photographs.  Id.  
Benign skin growths could also be rated as eczema.

Under the criteria in effect from August 30, 2002, a zero 
percent rating is warranted for photodermatitis if less than 
5 percent of the entire body or exposed areas are affected 
and no more than topical therapy has been required during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2008).  A 10 percent rating is warranted if at least 5 
percent, but less than 20 percent, of the entire body or 
exposed areas are affected, or if intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required for a total duration of less than 6 
weeks during the past 12-month period.  If 20 to 40 percent 
of the entire body or exposed areas is affected, or if 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs have been required for a total 
duration of 6 weeks or more during the past 12-month period 
(but not constantly), a 30 percent rating is warranted.  The 
highest available schedular rating, 60 percent, is warranted 
if more than 40 percent of the entire body or exposed areas 
is affected, or if constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs have 
been required during the past 12-month period.  Id.

Under the current criteria, both photodermatitis and benign 
skin neoplasms can be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800; as scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805; or on the 
basis of impairment of function; depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7819 
(2008).  The current version of Diagnostic Code 7800 lists 
eight characteristics of disfigurement for purposes of 
evaluation.  They are: (1) scar 5 or more inches (13 or more 
cm.) in length; (2) scar at least one-quarter inch (0.6 cm.) 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying 
tissue; (5) skin hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 square cm.); (6) skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 square cm.); (7) underlying 
soft tissue missing in an area exceeding 6 square inches (39 
square cm.); and (8) skin indurated and inflexible in an area 
exceeding 6 square inches (39 square cm.).  Id.

Under current Diagnostic Code 7800, a 10 percent rating is 
warranted if only one the characteristics of disfigurement is 
present.  If there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or if there are two 
or three characteristics of disfigurement, a 30 percent 
rating is warranted.  If there is visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features, or if there are four or five 
characteristics of disfigurement, a 50 percent rating is 
warranted.  The highest available rating for disfigurement, 
80 percent, is warranted where there is visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features, or if there are 
six or more characteristics of disfigurement.  When 
evaluating under these criteria, unretouched color 
photographs are taken into consideration.  Id. Note 3.

Scars-other than those of the head, face, and neck-that are 
deep or cause limited motion, are currently rated under 
Diagnostic Code 7801.  Under that code, a 10 percent rating 
is warranted if the area or areas affected exceed 6 square 
inches (39 square cm.).  Higher ratings of 20, 30, and 40 
percent are warranted if the affected area or areas exceed 12 
square inches (77 square cm.), 72 square inches (465 square 
cm.), and 144 square inches (929 square cm.), respectively.  
A "deep" scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 2.

Scars-other than those of the head, face, and neck-that are 
superficial and do not cause limited motion, are currently 
rated under Diagnostic Codes 7802, 7803, and 7805.  Under 
Diagnostic Code 7802, a 10 percent rating is warranted if the 
area or areas cover 144 square inches (929 square cm.) or 
more.  For purposes of that code, scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of the extremities or trunk, are to be 
separately rated and combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note 1.  Ten percent 
ratings are also warranted under Diagnostic Codes 7803 and 
7804 for superficial scars that are unstable or that are 
painful on examination.  A "superficial" scar is one not 
associated with underlying soft tissue damage, and an 
"unstable" scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  See notes 
appended to 38 C.F.R. § 4.118, Diagnostic Codes 7802-05.  
Other scars may be rated on limitation of function of the 
affected part.  Diagnostic Code 7805.

1.  Chronic Photodermatitis

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a schedular 
rating in excess of 30 percent for chronic photodermatitis 
for any part of the period from February 16, 1999 to June 9, 
2005.  Evidence from February 1999 shows that the appellant's 
condition involved approximately 20 percent of his body 
surface, including his scalp, face, neck, upper anterior 
chest, arms, and hands, and that it was manifested by 
intermittent pruritis, erythema, and pain.  He was at times 
noted to have erythematous papules and/or scales on the 
helices of his ears and on his scalp, forehead, nose, cheeks, 
forearms, and dorsal hands, and several hypertrophic lesions 
were removed.  However, the evidence does not establish that 
more than 40 percent of his entire body or exposed areas were 
affected during the period from February 16, 1999 to June 9, 
2005.  Nor does it show that his condition was then 
characterized by systemic or nervous manifestations; that he 
required constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a period 
of 12 months; that his condition caused an exceptionally 
repugnant deformity on one side of his face, or a marked or 
repugnant bilateral disfigurement; or that it was manifested 
by tissue loss or scars that limited function or were 
otherwise of sufficient size or character (in terms of 
length, width, contour, adherence, induration, and 
inflexibility) so as to warrant a higher evaluation.

It is the Board's conclusion, however, that the evidence 
supports the assignment of a higher, 60 percent, rating for 
the appellant's chronic photodermatitis from June 10, 2005.  
On a VA examination conducted that date, an examiner 
objectively found that the appellant's condition affected 
100 percent of his face and neck, 30 percent of his scalp, 40 
percent of his arms (and extending down to the fingertips and 
dorsum of his hands), 30 percent of his chest, and 20 percent 
of his thighs and calves.  The examiner did not provide a 
percentage figure that precisely described the proportion of 
"exposed" areas affected.  (Nor is it clear from the 
regulation which of the areas of the body are deemed 
"exposed" for rating purposes.)  However, in light of the 
totality of the evidence-and given the examiner's statements 
with respect to the heavy involvement of the face and neck-
the Board is persuaded that the report fairly establishes 
that more than 40 percent of exposed areas were then 
affected.  The evidence, at a minimum, gives rise to a 
reasonable doubt on the question.  38 C.F.R. §§ 4.3, 4.7 
(2008).  A 60 percent rating is therefore assigned under the 
"new" criteria, effective from June 10, 2005.

A rating in excess of 60 percent is not warranted, however.  
As noted above, 60 percent is the maximum schedular rating 
available under Diagnostic Code 7806.  Although a higher 
rating is potentially available for disfigurement, and the 
appellant is shown to have hypo- and hyperpigmentation of the 
skin in sun-exposed areas, the evidence pertaining to the 
period on and after June 10, 2005 does not show that his 
condition is manifested by visible or palpable tissue loss or 
by six or more of the characteristics of disfigurement listed 
in the current version of Diagnostic Code 7800.  The evidence 
does not show that he has associated scars that are five or 
more inches (13 or more centimeters) in length or at least 
one-quarter inch (0.6 cm.) in width, for example, or that he 
has scars that are adherent to underlying tissue, or that he 
has underlying soft tissue missing in an area exceeding six 
square inches.  Nor does it show that he has scars that cause 
limited motion or that would otherwise be separately 
compensable under either 38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (2002) or 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2008).  38 C.F.R. § 4.14 (2008); Esteban v. Brown, 
6 Vet. App. 259 (1994).  An evaluation in excess of 
60 percent must be denied.

2.  Residuals of a Cyst Behind the Right Ear

As for the residuals of the cyst behind the appellant's right 
ear, the Board finds that the preponderance of the evidence 
is against the assignment of a schedular rating in excess of 
10 percent for that disability.  The available evidence shows 
that the appellant underwent incision and drainage (I+D) of a 
cyst behind the right ear during service in 1969.  In 1997, 
he reported a history of a sebaceous cyst in that location 
that spontaneously burst and healed, leaving a "knot" 
behind the ear.  He also reported that it had been 
"scraped" on two occasions.  Examination revealed a small 
posterior sebaceous cyst with no erythema, discharge, or pus.  
That cyst (and others) was excised and scarring was 
subsequently noted.

On VA examination in June 2005, the appellant reported that 
the cyst had not recurred, but that he had intermittent 
purulent drainage from behind the right ear that he treated 
himself.  The examiner indicated that the scar from the cyst 
measured one centimeter in length, that it had a small (2 to 
4 millimeter) area of prominence centrally that was 
hyperpigmented, and that the appellant reported mild pain in 
the vicinity of the scar on deep palpation.  The scar was not 
noticeable when the ear was in its normal anatomic position.  
The auricle and pinna of the ear were normal, and the scar 
was not characterized by adherence, inflexibility, 
instability, ulceration, breakdown, keloid formation, 
palpable tissue loss, depression, soft tissue damage, or 
significant induration or disfigurement.  Nor was the scar 
poorly nourished.  On VA examination in March 2006, it was 
noted that there was no tenderness, erythema, adherence, 
inflexibility, or discharge associated with the scar.  On 
subsequent VA examination in March 2008, it was similarly 
noted that there was no tenderness, adherence, ulceration, 
breakdown, induration, inflexibility, elevation, or 
depression.  It was also noted that there was no underlying 
tissue loss or soft tissue damage, that the scar did not 
cause limited motion or loss of function, and that there was 
no associated disfigurement.

In light of the foregoing, the Board must conclude that the 
greater weight of the evidence is against the appellant's 
claim for a higher rating.  Although the evidence shows that 
the scar in question has at times been tender to palpation, 
it covers less than one square centimeter (i.e., it is not 
"extensive") and is shown to be superficial.  None of the 
evidence shows that the scar is unstable or poorly nourished, 
that it is manifested by constant exudation or itching, 
systemic or nervous manifestations, or disfigurement, or that 
it is otherwise causative of any limitation of function so as 
to warrant the assignment of a higher evaluation.  The claim 
for a rating in excess of 10 percent must be denied.

B.  Diabetes Mellitus

 Diabetes mellitus is rated in accordance with the criteria 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913 (2008).  
A 10 percent rating is warranted if the condition is 
manageable by restricted diet only.  A 20 percent rating is 
warranted if the condition requires insulin and restricted 
diet, or an oral hypoglycemic agent and restricted diet.  A 
40 percent rating is warranted if the condition requires 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities).  A 60 percent rating is warranted if the 
condition requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  The highest available schedular rating, 
100 percent, is warranted if the condition requires more than 
one daily injection of insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  Id.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a schedular 
rating in excess of 20 percent for diabetes mellitus.  It is 
not entirely clear from the record whether the appellant's 
condition requires insulin.  Much of the evidence appears to 
indicate that it does not.  But the record contains a January 
2001 Disability Report from Bruce E. Wheeler, M.D., 
indicating that the appellant was at that time on a "sliding 
scale" of insulin.  However, even assuming that Dr. 
Wheeler's report is accurate, the appellant would still not 
be entitled to a higher rating.  This is true because, as 
noted above, a rating in excess of 20 percent can be assigned 
for diabetes only if it shown that regulation of activities 
is also required.  None of the evidence demonstrates that 
that is the case here.  Indeed, a VA examiner in 2008 
specifically indicated that diabetes did not restrict the 
appellant's ability to perform strenuous activities.  The 
claim for a rating in excess of 20 percent must be denied.

C.  Asthma

Bronchial asthma is evaluated in accordance with the criteria 
set forth in 38 C.F.R. § 4.97, Diagnostic Code 6602 (2008).  
A 10 percent rating is warranted if Forced Expiratory Volume 
in one second (FEV-1) is 71 to 80 percent of predicted, if 
FEV-1/Forced Vital Capacity (FVC) is 71 to 80 percent, or if 
intermittent inhalational or oral bronchodilator therapy is 
required.  A 30 percent rating is warranted if FEV-1 is 56 to 
70 percent of predicted, if FEV-1/FVC is 56 to 70 percent, if 
daily inhalational or oral bronchodilator therapy is 
required, or if the condition requires inhalational anti-
inflammatory medication.  A 60 percent rating is warranted if 
FEV-1 is 40 to 55 percent of predicted, if FEV-1/FVC is 40 to 
55 percent, if at least monthly visits to a physician are 
required for care of exacerbations, or if the condition 
requires intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  The highest 
available schedular rating, 100 percent, is warranted if FEV-
1 is less than 40 percent of predicted, if FEV-1/FVC is less 
than 40 percent, if there is more than one attack per week 
with episodes of respiratory failure, or if the condition 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  Id.  When evaluating asthma 
based on pulmonary function tests, post-bronchodilator 
results are used to determine the rating, unless the post-
bronchodilator results are poorer than the pre-bronchodilator 
results.  In those cases, the pre-bronchodilator values are 
used.  38 C.F.R. § 4.96(d)(5) (2008). 

In the present case, the Board finds that the evidence 
supports the assignment of a higher, 30 percent, rating for 
the appellant's asthma from August 7, 2000.  Medical evidence 
from the late summer of 2000 forward contains numerous 
entries showing that inhalational anti-inflammatory 
medications (fluticasone and/or flunisolide) have been 
prescribed for management of the appellant's condition.  
Under applicable law, outlined above, asthma that requires 
inhalational anti-inflammatory medication is assigned a 30 
percent evaluation.  A 30 percent evaluation is therefore 
granted from August 7, 2000.

A rating in excess of 30 percent is not warranted, however.  
The results of pulmonary function testing (including testing 
performed in June 2000, October 2000, December 2000, November 
2002, March 2003, March 2006, and January 2008) show that the 
appellant's condition has never been manifested by post-
bronchodilator FEV-1's worse than 77 percent of predicted or 
FEV-1/FVC's worse than 78 percent.  He is not shown to 
require at least monthly visits to a physician for care of 
exacerbations, at least three courses of systemic 
corticosteroids per year, or daily use of systemic high dose 
corticosteroids or immuno-suppressive medications.  Nor is it 
shown that he has more than one attack per week with episodes 
of respiratory failure.  The claim for a rating in excess of 
30 percent must be denied.

D.  Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2008).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the appellant's claims 
should be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.  The record does not show that he has been 
frequently hospitalized for problems associated with the 
conditions at issue, and his disability picture appears to be 
fully contemplated by the schedular rating criteria.  There 
is nothing in the record to suggest that his disability 
picture is so exceptional or unusual as to render impractical 
the application of the regular schedular standards. See, 
e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 30 percent for chronic photodermatitis, 
for the period from February 16, 1999 to June 9, 2005, is 
denied.

A 60 percent rating is granted for chronic photodermatitis 
from June 10, 2005, subject to the law and regulations 
governing the award of monetary benefits.

A rating in excess of 60 percent for chronic photodermatitis 
is denied.

A rating in excess of 20 percent for diabetes mellitus is 
denied.

A rating in excess of 10 percent for the residuals of a cyst 
behind the right ear is denied.

A 30 percent rating is granted for exercise-induced asthma 
from August 7, 2000, subject to the law and regulations 
governing the award of monetary benefits.

A rating in excess of 30 percent for exercise-induced asthma 
is denied.


REMAND

The appellant has not been provided a content-compliant VCAA 
notice relative to his TDIU claim, as requested in the 
Board's remand of April 2007.  This should be corrected.  
See, e.g., Stegall v. West, 11 Vet. App. 268, 271 (1998).

Following the Board's remand in April 2007, the RO in New 
Orleans granted service connection for PTSD and assigned a 
100 percent evaluation therefor, effective from February 7, 
2006.  That fact, together with the higher ratings the Board 
is hereby granting for the appellant's photodermatitis and 
asthma, would appear to render moot the question of his 
entitlement to TDIU on and after June 10, 2005.  See, e.g, 
38 C.F.R. §§ 4.25, 4.26 (2008).  However, the matter of his 
entitlement to TDIU prior to that date must still be 
considered.  Because the record does not contain a medical 
opinion that addresses the matter of the appellant's 
employability during that time frame-based on the entire 
record, and including consideration of all disabilities for 
which service connection was then in effect-a remand is 
required.  38 C.F.R. § 19.9 (2008).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the appellant a new VCAA notice 
letter relative to the matter of his 
entitlement to TDIU.  Among other things, 
the letter should inform the appellant of 
the information and evidence necessary to 
substantiate his claim.  He should be given 
a reasonable opportunity to respond to the 
notice, and any new or additional (i.e., 
non-duplicative) evidence received should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, schedule the appellant for the 
appropriate VA examination(s) for purposes 
of assessing the extent to which his 
service-connected disabilities limited his 
ability to obtain and retain employment 
prior to June 10, 2005.  The claims folder 
and a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to review 
the March 2002, March 2006, and 2008 VA 
examinations, together with the other 
evidence of record.  The examiner must 
elicit from the appellant and record for 
clinical purposes a full work and 
educational history.  Based on his/her 
review of the case, the examiner must 
provide an opinion as to whether the 
appellant's service-connected disabilities 
alone precluded him from securing and 
following substantially gainful employment 
prior to June 10, 2005, consistent with his 
education and occupational experience.  If 
the examiner concludes that service-
connected disabilities precluded the 
appellant from securing and following 
substantially gainful employment prior to 
June 10, 2005, the examiner should identify, 
to the extent possible, the time frame(s) 
during which such employment was precluded.  
(Please note that service connection is in 
effect for a shell fragment wound to the 
left side of the head and laceration of the 
right index finger from October 18, 1969; 
for otitis externa of the right ear from 
July 26, 1976; for a left urethral calculus 
from February 12, 1985; for migraine 
headaches from February 26, 1991; for 
residuals of retro auricular cysts from June 
23, 1997; for chronic photodermatitis from 
February 16, 1999; for exercise-induced 
asthma from August 7, 2000; for diabetes 
mellitus, noncritical coronary artery 
disease, and neuropathy of the hands and 
feet from October 26, 2000; and for PTSD 
from February 7, 2006.)  A complete 
rationale for all opinions expressed must be 
provided, and the report of the examination 
must be typed.

3.  Thereafter, take adjudicatory on the 
matter remaining on appeal.  If the benefit 
sought remains denied, furnish an SSOC to 
the appellant and his representative.

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the appellant until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


